UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2011 DISH NETWORK CORPORATION (Exact name of registrant as specified in its charter) NEVADA 0-26176 88-0336997 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 9601 S. MERIDIAN BLVD. ENGLEWOOD, COLORADO (Address of principal executive offices) (Zip Code) (303) 723-1000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 2, 2011, DISH Network Corporation (“DISH Network”) held its Annual Meeting of Shareholders (“Annual Meeting”). The following matters were voted upon: a. The election of James DeFranco, Cantey Ergen, Charles W. Ergen, Steven R. Goodbarn, Gary S. Howard, David K. Moskowitz, Tom A. Ortolf, and Carl E. Vogel as directors to serve until the 2012 annual meeting of shareholders or until their respective successor shall be duly elected and qualified; b. Ratification of the appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011; c. Advisory vote on executive compensation; d. Advisory vote on the frequency of future advisory votes on executive compensation; and e. Shareholder proposal regarding DISH Network’s dual class capital structure. The following are the final voting results for each of the five items voted on at the meeting: Election as directors: For Withheld Abstain Non-Votes James DeFranco - Cantey Ergen - Charles W. Ergen - Steven R. Goodbarn - Gary S. Howard - David K. Moskowitz - Tom A. Ortolf - Carl E. Vogel - Ratification of the appointmentof KPMG LLP: For Against Abstain Advisory vote on executive compensation: For Against Abstain Non-Votes Advisory vote on the frequency of future advisory votes on executive compensation: 1 Year 2 Years 3 Years Abstain Non-Votes Shareholder proposal regarding DISH Network’s dual class capital structure: For Against Abstain Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DISH NETWORK CORPORATION Date:May 5, 2011 By: /s/ R. Stanton Dodge R. Stanton Dodge Executive Vice President, General Counsel and Secretary 3
